DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment dated 04/14/2022 has been received and entered.  Claims 1-18 are remaining pending in the application.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "226" and "227" have both been used to designate “plurality of probes”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
In addition, in the Applicant’s remark, the reference numbers 227 and 226 have been used to designate “box test probe” and “array test probe”, respectively, that is not consistent with the disclosure in the specification.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “flexible printed circuit” must be shown or the feature(s) canceled from the claims (emphasis added).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-18 stand rejected under 35 U.S.C. 103 as being unpatentable over Applicant’s admitted prior art (existing), APA, figure 1, as stated in the previous office action.
Regarding claims 1, 3, 7-9 and APA’s fig 1 discloses a liquid crystal display (LCD) panel 10 comprising:
. a plurality of pixel units and a driving circuit inherently forming over the LCD panel 
. a plurality of test pads 131 are disposed in a non-display area on a same side of the LCD panel 10 (e.g., left side)
. a plurality of test lines 132 connected to a corresponding one of the plurality of test pads and the driving circuit
. wherein the plurality of test pads 131 comprise a first test pad, a second test pad, and a third test pad, wherein the first test pad is connected to a scan line (e.g., in horizontal direction, upper parts), the second test pad is connected to a data line (e.g., in vertical direction), the third test pad is connected to a common electrode (e.g., in horizontal direction, lower parts)  of the liquid crystal display panel by a corresponding one of the plurality of test lines.
Although APA’s fig 1 does not explicitly disclose a box test probe and an array test probe, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ a box test probe and an array test probe, since it has been held that omission of an element and its function in a combination where the remaining elements perform the same function as before involves only routine skill in the art.
Re claims 2 and 10-11, wherein the corresponding one of the plurality of test lines 132 connected to the second test pad 131 is disposed on an upper portion of the non-display area of the LCD panel, and the first test pad is disposed on a side of the non-display area (e.g., left side) of the LCD panel.
Re claims 4-5 and 12-13, wherein the plurality of test pads inherently disposed over a circuit board (e.g., flexible print circuit) and located in the non-display area of the LCD panel.
Re claims 6 and 14, wherein the common electrode is disposed on a side of the LCD panel (according to an LCD structural).
Re claims 15-18, since the method of testing the device is merely a list of forming each component for testing and each component must be performed to make the device, the method of testing would be inherent to the device.

Response to Arguments
Applicant's arguments filed 04/14/2022 have been fully considered but they are not persuasive.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., performing array testing and box testing in the same circuit and achieve the corresponding advantages) are not recited in the rejected claims.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG T NGUYEN whose telephone number is (571)272-2297. The examiner can normally be reached 8:00 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on 571-272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DUNG T NGUYEN/Primary Examiner, Art Unit 2871